DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/887,273, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional does not teach an active non-backdrivable robotic arm, user selectable inputs, e.g.; and thus priority is only recognized back to 30 April 2014.
 Response to Arguments
The applicant argues in the response filed 08/11/2020 that prior art Quaid as modified by Hu, Olds, Diolaiti, Ha, Charles, and Ogawa does not disclose the interlock system is separate from the processor because “the interlock system of Ogawa is an integrated future… it is an integral part of the entire system and there is no suggesting that is a separate and independent system”.  However it is to be noted that the claims separate from the processor not necessarily “independent” from the processor, as well as the processor, based on instructions and hand movement of the user, permits controlled movement and displacement of the end effector. It seems that the processor is focused on controlling the movement of the end effector based on set instructions and is not further defined. Additionally, how the interlock system is separate from the processor is not defined. The interlock system of Ogawa does have a separate signal/action/basis from a given processor that is focused on moving the end effector. The interlock system may not be independent from the processor of Ogawa, but it can be separate based on it being a separate distinct action or pathway from the actuator processor action/signal. Further, Quad does disclose that the computer 21 can be “one or more computers” in paragraph 92 so the multiple computers can read on separate processors. Therefore the interlock system can be in one of the other computers of Quad and therefore be “separate” from “the processor (controlling the end effector based on instructions and hand movements) of Quad”. Further limitations with respect to the interlock system and/or the processer is needed to overcome the prior art of record. 
With respect to the double patenting rejection, the applicant requests the double patenting rejection be held in abeyance until all of the pending claims have been allowed. The examiner acknowledges the request, but the double patenting rejection still remains. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12, 16, 18, 20-22, 24, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0142657 to Quaid (herein Quaid) in view of U.S. Patent Publication 2012/0283746 to Hu (herein Hu), U.S. Patent Publication 2013/0131867 to Olds (herein Olds), U.S. Patent Publication 2013/0211590 to Diolaiti (herein Diolaiti), U.S. Patent Publication 2014/0303643 to Ha (herein Ha), U.S. Patent 6,723,106 to Charles (herein Charles), and U.S. Patent Publication 2014/0148950 to Ogawa (herein Ogawa).
As to claim 1-5, 9-12, 16, 18, 20-22, 24, 26-32, Quaid discloses an active (it is active because it moves) robotic surgical system (30, 31, 21, figure 1) for performing surgery that permits a surgeon to manually move an end effector of a robotic arm to a desired position during an operation, the system comprising:
the robotic arm (33 figure 2A) comprising the end effector (35 figure 2A);
a manipulator (paragraph 120-122) attached to the end effector (paragraph 120) that may be grasped by a hand of the surgeon (paragraphs 113, 114);

permit controlled movement of the end effector in response to a force applied by the surgeon (paragraph 11, 120-122, moving the manipulator in a controlled manner would move the end effector in the controlled manner); 
control displacement of the end effector at a controlled pace in response to the applied force (paragraph 11, 120-122-moving the manipulator at a controlled pace would move the end effector at the controlled pace);
wherein the manipulator allows movement of the end effector by the user with at least 6 degrees of freedom (3 degrees of translations and 3 degrees of rotations, paragraph 113, 114, 3 degrees of freedom for the wrist and 3 or 4 degrees of freedom for the arm); 
an actuator (paragraphs 112, 113); 
wherein the processor is capable of controlling the actuator to move the end effector in a direction corresponding to a direction of application of force (paragraph 11, 120, 121, 92, 103, 101, 105); 
wherein the processor is capable of permitting the end effector to be moved at a predetermined measured pace (slow and steady velocity) (by moving the manipulator slow and steady the end effector would also move at the same pace, paragraphs 11, 120, 121, 92, 103, 101, 105); 

wherein the tracking detector is capable of detecting one or more markers (43) arranged to be placed in spatial relation to one or more vertebrae (paragraph 134; figures 1, 7); 
wherein the manipulator comprises one or more buttons (paragraph 119); 
wherein the surgical system allows robotically assisted and unassisted positioning of the end effector via the manipulator (paragraph 119-121, 182-186); 
a mobile cart (32, 39, figure 2a) comprising a plurality of wheels (38, paragraph 126) and a plurality of rigid legs (39a, paragraph 126), wherein the rigid legs are retractable (paragraph, 126), wherein the wheels are retractable (paragraph, 126); 
wherein the system is capable of performing spinal surgery (paragraph 89); 
a tool guide (51, figure 3; paragraph 118); wherein the end effector is capable of releasably holding a first surgical tool, and allowing the first tool to be removed and replaced (paragraph 118); 
wherein the instructions cause the processor to: upon entry of a user command, to control the actuator to translate the end effector an 
a tool holder (51, figure 3) attached to the robotic arm, wherein the tool holder is sized and shaped to hold a first surgical tool (figure 3); 
wherein the manipulator is attached, via an intermediate structure, indirectly to the end effector (paragraph 120); and further comprising one or more actuators (paragraphs 112, 113) for a type of movement of the end effector (moving the manipulator moves the end effector in a type of movement- paragraphs 120, 121, 92, 103, 101, 105). 
However, Quaid does not expressly disclose the system being non-backdrivable, a force sensor attached to the robotic arm, user selectable inputs on the manipulator, an activation sensor that detects the presence of the hand, or the processor determining whether a force applied by the surgeon exceeds a nonzero predetermined minimum threshold, and the surgical robotic system includes an interlock system separate from the processor. Quaid does disclose multiple processes can be used (paragraph 103) and the processors can be used for safety (paragraph 102).
Hu, in the same field of endeavor, teaches a robotic arm (110) being active (it is active because it moves) and non-backdrivable (para. 43) with non-backdrivable gears (paragraph 43), for the purpose of not dropping an object if a power failure occurs (paragraph 43).
Olds, in the same field of endeavor, teaches a force sensor (figure 5) attached to a robotic arm between an end effector and the robotic arm (see figure not positively claimed; however see Fig. 5).
Diolaiti, in the same field of endeavor, teaches a manipulator comprising one or more user selectable inputs that allow a surgeon to select between a plurality of modes of movement for an end effector (paragraph 50, 11, 47, 46, 43), for the purpose of changing the operation mode (paragraph 50, 47, 46, 43).
Ha, in the same field of endeavor, teaches an activation sensor (114, figure 3) that detects the presence of a hand of a surgeon on a handle/manipulator, thereby reducing unintentional movement (paragraph 55, 56), for the purpose of preventing the device from accidently moving in unexpected situations (paragraph 55). Ha further teaches a processor and non-transitory computer readable medium storing instructions that cause the processor to: upon detecting, via the activation sensor, the hand of the user is on the handle/manipulator, and permitting controlled movement of the end effector in response to a force applied to the handle/manipulator by the user (paragraph 55; figure 4).

Ogawa, in the same field of endeavor, teaches an interlock system (paragraph 108,109, “interlock stop mode”) separate from the processor (the “interlock stop mode” of Ogawa can be a separate signal, phase, or actuation from the general “actuation” of a processor that controls movement of the end effector based on instructions, such as the control unit 301, further Quad discloses one or more computers can be used in paragraph 92 so the interlock system can be controlled from another computer which can be separate from the processor computer that permits controlled movement and displacement of the end effector of Quad) that is configured to control the movement of the end effector, robotic arm, tool holder, and mobile cart (paragraph 134, 143, 186), wherein the interlock system is configured to brake any movements of the robotic arm upon detection by the interlock system of an anomaly or problem during the surgical procedure (paragraph 134, 141, 143, 186) for the purpose of preventing an error of the end effector to improve the workability of the system (paragraph 158).
After modification, movement of the end effector would require detection of a hand of a surgeon by the activation sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Quaid and .

    PNG
    media_image1.png
    454
    435
    media_image1.png
    Greyscale


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Hu, Olds, Diolaiti, Ha, Charles, and Ogawa as applied to claim 1 above, and further in view of U.S. Patent Publication 2003/0097060 to Yanof (hereinafter Yanof).
As to claims 13-15, with the device of Quaid as modified by Hu, Olds, Diolaiti, Ha, Charles , and Ogawa above, Quaid discloses instructions that cause 
Yanof, in the same field of endeavor, teaches a processor (150, 700, 710, 800, figure 1,6; paragraph 45, 47) with instructions for: generating a virtual representation of a patient's situation (paragraph 39, 45-47); determining a projected trajectory based on a position of a tool held by a robotic arm (200, figure 2) and a patient’s position from a tracking detector (120, figure 1), and displaying a real time representation of the projected trajectory and the tool position in relation to the real time patient’s position, wherein the determination and display of the projected trajectory are automatically updated as the position of the end effector is changed to assist in positioning the end effector at a desired position (figure 4; paragraphs 38, 39, 47, 48, 52), for the purpose of visualizing the progression of the procedure without having to continuously image the patient, and for lower doses of radiation to the patient and surgeon (paragraph 6, 8, 15, 17, 12 47, 48). Yanof also teaches the processor controlling movement of the end effector by controlling an actuator (inside robotic arm 200 is an actuator .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Hu, Olds, Diolaiti, Ha, Charles, and Ogawa as applied to claim 1 above, and further in view of U.S. Patent Publication 2002/0193800 to Kienzle, III (hereinafter Kienzle). 
As to claim 25, with the device of Quaid as modified by Hu, Olds, Diolaiti, Ha, Charles, and Ogawa above, Quaid discloses a first surgical tool being a drill (paragraph 118), but is silent on a drill bit tube. 
Kienzle, in the same field of endeavor, teaches a drill bit tube (110, figure 1), for directing the drill bit (paragraph 26) and for accurate pose of information (abstract; paragraph 26, 9, 11, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quaid as modified by Hu, Olds, Diolaiti, Ha, Charles, and Ogawa to include the drill bit tube, as taught by Kienzle, for the purpose of directing the drill .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-16, 20-22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, and 16-18 of U.S. Patent No. 9,283,048 in view of Hu. Hu, in the same field of endeavor, teaches a robotic arm (110) being active (it is active because it moves), non-backdrivable (paragraph 43) and having non-backdrivable gears (paragraph 43), for the purpose of not dropping an object if a power failure occurs (paragraph 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the U.S. Patent to make the robotic arm active with non-backdrivable gears, as taught by Hu, for the purpose of not dropping an object if a power failure occurs (paragraph 43). Ogawa, in the same field of endeavor, teaches an interlock system (paragraph 108,109, “interlock stop mode”) separate from the processor (the “interlock stop mode” of Ogawa can be a separate signal, phase, or actuation from the general “actuation” of a processor that controls movement of the end effector based on .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771